Citation Nr: 0110667	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  92-53 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
fracture of the right radius with post-traumatic changes of 
the right elbow, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
navicular fracture of the right wrist, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for a fracture of 
the left femur, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for the residuals of 
an avulsion fracture of the left elbow, with scar. 

5.  Entitlement to an increased evaluation for the right 
shoulder disability with traumatic arthritis, currently 
evaluated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1965.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

The circumstances surrounding the January 2001 order of the 
United States Court of Appeals for Veterans Claims mandate a 
detailed review of the procedural facts of this care.  

In December 1994, the Board granted the veteran's claim of 
entitlement to service connection for post-traumatic 
arthritis of the right shoulder joint on a secondary basis.  
The Board denied the claims of increased evaluations for the 
residuals of a fracture, right radius, with post-traumatic 
changes of the right elbow, residuals of a navicular 
fracture, right wrist, and for the residuals of an avulsion 
fracture, left elbow.  The veteran filed a timely appeal to 
the U.S. Court of Appeals for Veterans Claims (Court).  

In March 1996, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's attorney 
at that time filed a joint motion to vacate the Board's 
decision with regard to that part of the determination which 
denied increased evaluations for the service-connected 
disabilities and to remand this matter for development and 
readjudication.  The Court granted the joint motion in April 
1996, vacating and remanding that part of the Board's 
decision that denied increased evaluations of the 
service-connected disabilities.  Accordingly, the Board's 
determination granting service connection for the right 
shoulder disability was final.  

In July 1996, the Board remanded this case to the RO for 
additional development.  The additional development requested 
by the Board was performed.  In July 1999, the veteran's 
attorney before the Court withdrew from the case. 

In December 1996, the claim of service connection for a 
lumbar spine disability was raised.  The issue of service 
connection for traumatic arthritis of the left shoulder was 
also raised during this period of time.  In a May 11, 1999, 
Supplemental Statement of the Case, the RO addressed the 
ratings assigned for service-connected disabilities of the 
right radius and elbow, the right wrist navicular, the left 
elbow, the left femur and a total rating based upon 
individual unemployability.  The veteran was notified of 
determinations entered in the May 11, 1999, Supplemental 
Statement of the Case on June 3, 1999.  In a May 11, 1999 
rating determination, the RO denied claims for service 
connection for traumatic arthritis of the left shoulder and a 
lumbar spine disability.  The RO also addressed the ratings 
assigned for the service-connected disorders of the right 
shoulder, defective hearing, and tinnitus and the initial 
rating for the right shoulder disability with traumatic 
arthritis.  The veteran and his representative were provided 
written notice on June 18, 1999, of the May 11, 1999, rating 
determination.

In July 1999, the veteran's representative at that time filed 
what he described as "a Notice of Disagreement relative to 
your decision of Jun (sic) 18, 1999, and the Rating Decision 
of May 11, 1999, in which you assigned" a 10 percent rating 
for the service-connected traumatic arthritis of the right 
shoulder.  The representative then stated:

We also wish to continue our appeal on all of 
the issues listed in the Supplemental 
Statement of the Case dated May 11, 1999, and 
the letter of transmittal for the SSOC dated 
June 3, 1999.  We continue to disagree with 
your decisions on all of these issues.

As noted by the Board in August 2000, the notice from the 
veteran's attorney contained some ambiguity as to whether the 
disagreement was as to all the determinations mentioned in 
the June 18 notice, or as to just the determination with 
regard to the notice of the initial rating for the right 
shoulder disability.  Because the notice could be read as 
expressing disagreement with all the determinations mentioned 
in the June 18 notice, and as communications by and on behalf 
of the veteran must be read liberally, the Board found that 
the July 1999 notice from the veteran's representative could 
be construed as a notice of disagreement to the June 18, 
1999, notice of the rating action denying service connection 
for traumatic arthritis of the left shoulder and a lumbar 
spine disability.  It also acted as a notice of disagreement 
with the denial of increased ratings for tinnitus and right 
ear defective hearing and the initial rating assigned for the 
right shoulder disability with traumatic arthritis.  
Accordingly, the next step in the appellate process was for 
the RO to issue a statement of the case with regard to these 
issues.  

In February 2000, the Board contacted the veteran in order to 
assist him in obtaining new counsel.  The veteran obtained 
new counsel.  In February 2000, the new representative 
requested a complete copy of the veteran's claims file.  A 
complete copy of this record was submitted to the 
representative in March 2000.  

In March 2000, the veteran's representative requested a 60-
day extension of time to prepare written argument on the 
veteran's behalf.  The Board granted this request in April 
2000.  Additional written argument was prepared by the 
representative and was submitted to the Board on June 6, 
2000.  The Board remanded this case to the RO for additional 
development in August 2000.

The veteran's attorney submitted a substantive appeal, 
indicating a desire to appeal all issues contained in the 
rating decision dated June 18, 1999, and the Statement of the 
Case, dated December 1999, to the RO on June 1, 2000.  It was 
received by the RO the following day.  In written argument to 
the Board on June 6, 2000, the veteran's attorney failed to 
report that he had submitted a substantive appeal to the 
statement of the case issued by the RO on December 17, 1999.  
In this regard, the Board must point out that it had delayed 
the adjudication of this case in March 2000 in order to 
provide the veteran's representative with additional time for 
review.  Once the Board finally received the written argument 
submitted by the veteran's representative in June 2000, the 
Board attempted to immediately adjudicate this case.  When 
the Board entered its remand in August 2000, it was not aware 
of the June 1, 2000, substantive appeal sent to the RO.

The veteran filed a second appeal to the Court of the Board's 
August 2000 remand.  In this regard, the Board must note that 
under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to Court.  A remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of an appeal.  38 C.F.R. 
§ 20.1100(b) (2000).  In addition, the Board must also note 
that as the claim of entitlement to a total disability rating 
based on unemployability due to service-connected 
disabilities was before the Board in August 2000, the issue 
of whether the veteran warranted an increased evaluation for 
his service connected right shoulder would have been 
adjudicated by the Board within the context of the claim of 
the total disability.  Simply stated, the Board can not 
adjudicate the claim of a total rating without evaluating 
each of the veteran's service connected disabilities.  

In any event, in January 2001, the General Counsel and the 
veteran's attorney filed a joint motion to vacate the Board's 
August 2000 remand with regard to that part of the 
determination which had noted that no substantive appeal had 
been submitted regarding the issue of entitlement to an 
increased evaluation for the right shoulder disability with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.  The Court granted the joint motion that month, 
vacating and remanding that part of the Board's decision.  
The order of the Court must be obeyed. 

As noted by the Board in August 2000, under the provisions of 
38 U.S.C.A. § 7105(a) (West 1991), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis of the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2000).

The RO received the substantive appeal in question on June 2, 
2000.  The RO notified the veteran of the May 1999 rating 
action that had awarded him this evaluation on June 18, 1999.  
Accordingly, the issue of entitlement to an increased rating 
for a right shoulder disability with traumatic arthritis, 
currently evaluated as 10 percent disabling, is before the 
Board at this time.  38 C.F.R. § 20.302(b) (2000).  

The Board does not find or imply that the veteran's attorney 
acted improperly, or that he must have known that the RO 
would not instantly communicate to the Board the fact that a 
substantive appeal was received on June 2.  It should have 
been obvious, however, that the Board would act expeditiously 
after the pleadings were received and that the veteran's 
interests would be best served by at least noting that the 
substantive appeal had been almost simultaneously sent to the 
RO.  The lamentable fact is that this enormous and needless 
delay in the adjudication of this claim could have been 
avoided by the attorney had he mentioned in his pleadings 
filed with the Board on June 6 that the substantive appeal 
had been sent a few days before to the RO.   

In August 2000, the Board also noted that the RO had not 
provided the veteran with a Statement of the Case as to the 
issues of entitlement to service connection for traumatic 
arthritis of the left shoulder and a lumbar spine disability 
and entitlement to increased ratings for tinnitus and right 
ear defective hearing.  Under the current case law, the Board 
was required to return these issues to the RO so that the 
veteran and his representative may be provided a Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238 (1998).  The 
RO issued a Statement of the Case on October 20, 2000.

In August 2000, the Board further noted that the veteran had 
been service connected for the residuals of the left femur 
fracture, currently evaluated as 10 percent disabling under 
Code 5255.  This code provides a 10 percent evaluation for 
impairment of the femur, malunion of, with slight knee or hip 
disability.  As the veteran's representative pointed out, the 
report from Dr. W. in February 1999 contains the opinion that 
the veteran's "mild left patellofemoral osteoarthritis" is 
related to the injury the veteran sustained in service.  

In August 2000, the Board found that the brief of June 2000 
served as a formal claim for service connection for the left 
knee disability.  It was also found that because arthritis is 
rated based upon limitation of motion, the question of 
whether an expanded grant of service connection for a left 
knee disability classified as arthritis would warrant any 
change in the evaluation of the currently service connected 
left lower extremity disability falls into the category of an 
inextricably intertwined issue.  As such, it must be first 
addressed by the RO before the Board reviews the increased 
rating issue already developed for appellate review.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The RO addressed this 
issue in an October 2000 rating decision.  The veteran was 
notified of this decision in November 2000.

It appears that before the RO was able to perform any 
additional action regarding these claims, the case was sent 
to the Court.  In this regard, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The Board must note the complex nature of the procedural 
history of this case.  As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).

In light of the VCAA, the actions of the veteran's attorney, 
the Court's decision in Stegall v. West, 11 Vet. App. 268 
(1998), and the reasons articulated by the Board in August 
2000, the Board believes that the following actions are now 
required.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  The RO should request the 
veteran to clearly indicate what additional 
claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to 
adjudicate these claims, if any.  The RO 
should also request the veteran to list all 
of his current disabilities, both service 
connected and nonservice connected, and the 
effect that each has on his ability to 
function on a day-to-day basis.

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any authorization from the 
veteran, the RO should attempt to obtain 
copies of those treatment records 
identified by the veteran which have not 
been previously secured.

3.  The RO should take appropriate action to 
obtain a supplemental report from Dr. W.  The 
physician should be provided with a copy of 
the claims folder or pertinent documents for 
his review, to include a copy of this remand 
and the remand of August 2000.  He should 
then indicate that he has reviewed them and 
state whether that review would cause him to 
change any of the conclusions he provided in 
the February 1999 report.  Dr. W. attention 
should also be invited to the discussion 
above at page 6 concerning the range of 
motion on extension of the right elbow.  He 
should be requested to correlate his report 
that the range of extension was 0-100 degrees 
with the range of motion diagram in the 
rating schedule, and indicate where on the 
arc of motion shown on the diagram the 
veterans' range of motion fits.  If the 
examiner believes that these matters can not 
be adequately addressed without a further 
examination of the claimant, such an 
examination should be scheduled.

If Dr. W. is not available for a supplemental 
opinion, the reasons for his unavailability 
should be reported. 

4.  The RO should take appropriate action to 
obtain a supplemental report from the 
provider who conducted the September 1998 
social and industrial survey.  The claims 
folder should be made available to the 
provider for review.  The provider should 
review the claims folder and indicate whether 
that review would warrant any change in the 
opinion concerning the veteran's social 
adjustment.  The provider should further 
indicate an opinion as to how the veteran's 
disabilities affect his industrial 
adjustment.  In this context, the provider 
should further address how the veteran's 
service connected disabilities standing alone 
affect his industrial adjustment.  If the 
provider can not offer such supplemental 
opinions without further examination of the 
claimant, that examination should be 
arranged.  

If the same provider is not available, the 
record should be annotated to indicate why.  
The RO should then take appropriate action to 
obtain a social and industrial survey that 
complies with the directives in the Board's 
remand of July 1996, and particularly that it 
corrects the deficiencies identified in this 
remand.

5.  The RO should arrange for a VA 
examination to determine the nature, extent 
and severity of the veteran's service-
connected disabilities and nonservice-
connected disabilities, including the 
following:  (1) the right elbow; (2) the 
right wrist; (3) the left femur; (4) the left 
elbow; (5) the right shoulder; (6) the left 
patellofemoral joint; and (6) any additional 
nonservice-connected disability or 
disabilities cited by the veteran or found by 
the examiner.

The purpose of the examination is to 
determine whether the service-connected 
disabilities have caused the veteran's 
unemployability.  The claims folder or 
the pertinent medical records contained 
therein, and a copy of the Board's 
REMANDS of this case, must be reviewed by 
the examiner in conjunction with his or 
her examination of the veteran.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, 
and comment on the functional limitation, 
if any, caused by each of the veteran's 
disabilities listed above.

The examiner should provide explicit 
responses to the following questions:

(a) The veteran has complaints of 
pain that he attributes to his 
service-connected disabilities.  The 
examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to the residuals of 
these conditions.

(b) Does the veteran have weakness, 
excess fatigability, incoordination 
or an impaired ability to execute 
skilled movements smoothly as a 
result of his service-connected 
disabilities.  If so, the examiner 
should comment on the severity of 
his weakness, excess fatigability, 
incoordination and the effects his 
incoordination has on his ability to 
function.

(c)  What are the manifestations of 
the veteran's nonservice connected 
disabilities , if any? 

(d) The examiner is requested to 
express an opinion as to the impact 
of the manifestations of the 
service-connected disabilities, or 
manifestations that can not be 
dissociated from those produced by 
the service-connected disabilities, 
on the veteran's ability to obtain 
and retain substantially gainful 
employment.  The examiner should 
provide a detailed discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical evidence of record.

The veteran is advised that failure to report 
for ANY scheduled examination may have 
adverse consequences to his claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Moreover, under 38 C.F.R. § 3.655 
(2000), where a claimant fails without good 
cause to appear for a scheduled examination 
in conjunction with a claim for increase, the 
claim will be denied.  Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

6.  The RO should review the additional 
opinions and assure that they comply with the 
above directives.  If not, they should be 
returned for corrective action.  Stegall, 
supra.

7.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) are fully complied with and 
satisfied. 

8.  Upon completion of the above, the RO 
should again review the record.  If a 
combined 100 percent schedular evaluation 
is not established, the RO should then 
adjudicate the claim of entitlement to a 
total rating based on unemployability 
with consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (2000).  If the veteran 
has raised any additional claims, such 
claims should be fully adjudicated before 
a determination of whether he is entitled 
to total rating based on individual 
unemployability.  The veteran is advised 
that any additional claims will not be 
before the Board unless the determination 
of the RO is unfavorable, and the veteran 
files a notice of disagreement and 
completes all procedural steps necessary 
to appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 (West 
1991). 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

As noted above, under 38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000), only a decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2000).


